Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Registration Nos. 333-119342, 333-119343, 333-138690, 333-138691, 333-35207, 333-59822, 333-56891 and 333-159729) of our report dated March 3, 2010, with respect to the consolidated financial statements of Boots & Coots, Inc. and subsidiaries as of December31, 2009 and 2008 and for each of the three years in the period ended December31, 2009, included in this Annual Report on Form 10-K for the year ended December31, 2009. /s/ UHY LLP Houston, Texas March 3, 2010
